960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles E. PARHAM;  Mary L. Parham, Plaintiffs-Appellants,v.James M. LUMPKIN;  Thomas J. McNally;  Richard L. Williams;G. Eingate Grant;  Michael Morchower;  John Luxton;  AndrewJ. Winston; D. Carter, Detective;  K. C. Foster, Detective;R. L. Armstead, Detective;  W. J. Porter;  Detective;  J.Rodriquez, Detective;  J. Simmons, Detective, Defendants-Appellees.
No. 92-6112.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 21, 1992

Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
Charles E. Parham, Mary L. Parham, Appellants Pro Se.
OPINION
PER CURIAM:


1
Charles E. Parham and Mary L. Parham appeal from the district court's order dismissing this action without prejudice for failure to comply with the court's order to demonstrate exhaustion as to those claims which implicate the validity of their convictions.  Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED